Citation Nr: 0513033	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (claimed as stomach condition).

3.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2003 RO decision which denied service connection for 
PTSD, for gastroesophageal reflux disease (claimed as a 
stomach condition), and for high cholesterol.  The veteran 
filed a notice of disagreement with this decision in July 
2003, and the RO issued statement of the case in November 
2003.  In December 2003, he timely perfected his appeal.

The issues of service connection for PTSD and for 
gastroesophageal reflux disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

High cholesterol was not shown until years after the 
veteran's service, and he does not currently have a medically 
diagnosed disorder manifested by high cholesterol.


CONCLUSION OF LAW

A disorder, manifested by high cholesterol, was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, for the claim being adjudicated.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004). 

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
also Wamhoff v. Brown, 8 Vet. 247, 253 (1999).

In this case, the veteran is seeking entitlement to service 
connection for high cholesterol.  On his application for 
service connection, filed in November 2001, the veteran 
reported that this condition was first noted in 1998.  The 
first medical evidence of record noting a diagnosis of 
hypercholesterolemia was dated in 2001.  At that time, the 
veteran reported a history of treatment for elevated 
cholesterol.  A treatment report, dated in May 2002, noted 
that the veteran's cholesterol was 229.    A VA general 
physical examination, performed in June 2002, noted that his 
laboratory findings showed hyperlipidemia.  

Initially, the Board notes that high cholesterol is a 
laboratory finding, and not a disability subject to service 
connection.  While it may reflect a possible underlying 
disability, there is no showing of a current medically 
diagnosed disorder manifested by high cholesterol.  Moreover, 
there are no findings of high cholesterol until many years 
after service, and the medical evidence does not link it to 
service.  

Statements by the veteran to the effect that he has high 
cholesterol, or a condition manifested by high cholesterol, 
during service do not constitute competent medical evidence 
since laymen have no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the absence of a current medically diagnosed disorder 
manifested by high cholesterol, there is no basis for service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, and the statement of the case (SOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the November 2003 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's January 2002 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, supra.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran received notice via a letter from the RO in January 
2002, which pre-dated the RO's June 2003 decision.  Thus, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The veteran has 
also been provided with a VA examination.  Thus, the Board is 
not aware of a basis for speculating that any other relevant 
VA or private treatment records exist that have not been 
obtained.  Although the veteran's service medical records 
have not been located, they are not relevant to this 
particular claim which has been denied based upon a lack of 
any current condition being shown.  Thus, the Board finds 
that VA has satisfied the duty to assist the veteran with 
regard to his claim herein.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of this claim  


ORDER

Service connection for high cholesterol is denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD and for gastroesophageal reflux disease (claimed as a 
stomach condition).  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Initially, the Board believes that additional efforts should 
be made by the RO, with the assistance of the veteran, to 
obtain the veteran's complete service medical and personnel 
records.  

On his application for service connection, filed in November 
2001, the veteran denied any service in the National Guard or 
in the reserves.  However, a response from the National 
Personnel Records Center (NPRC), dated in May 2002, stated 
that it appeared the veteran had reentered service, and that 
all of his records were on file at Code 11.  A subsequent 
response from NPRC, dated in October 2002, noted that there 
were no records relating to the veteran at Code 11.  In 
February 2003, the U.S. Army Reserve Personnel Command 
(ARPERSCOM formerly ARPERCEN) stated that available data 
indicated that the veteran was in a reserve unit, and that 
the records were not located at APERSCOM.  A response from 
the Illinois Adjutants General, dated in May 2003, noted that 
the veteran had left the Indiana Army National Guard for the 
California Army National Guard in 1987.  In June 2003, a 
response from the California Army National Guard included a 
copy of his enlistment examination, performed in March 1987.  
The letter then stated that additional documents could be 
requested through ARPERCEN.  

Under the circumstances of this case, the Board finds that 
the veteran should be asked to provide details concerning his 
entire military career.  Thereafter, the RO should send a 
request to the NPRC for the veteran's service medical and 
personnel records.  Although the RO has previously requested 
these records, it is possible that the veteran has only 
recently left the California Army National Guard, and that 
his records (previously in transit) may now be available.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e, under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that available service records do not show 
that the veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

In support of his claim, the veteran has identified several 
inservice stressors.  Some of these stressors should be 
verifiable, if the veteran is able to provide specific 
information as to the nature of his claimed inservice 
stressors, including more details  (names, approximate dates, 
places, unit assignments, etc.).  The RO, with the assistance 
of the veteran, should attempt to verify his claimed 
inservice stressors.  If any of these stressors are 
subsequently verified, the RO should schedule the veteran for 
an additional VA examination for PTSD. 

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  Contact the veteran and ask that he 
identify all periods of his military 
service (dates, branch of service, unit 
assigned, type of service: active duty 
service, active reserve service, inactive 
reserve service, National Guard service).  

2.  Contact the National Personnel 
Records Center (NPRC) and attempt to 
obtain copies of the veteran's service 
medical records and service personnel 
file.  Associate all documents and 
information obtained with the claims 
file.  

3.  Contact the veteran to identify all 
medical treatment providers who have 
treated him for psychiatric problems 
(including PTSD) and for his 
gastroesophageal reflux disease (claimed 
as a stomach condition) during the course 
of this appeal (i.e., since 2000), (or 
any other treatment records not 
previously identified).  The RO should 
then obtain copies of the identified 
medical records, not previously obtained. 

4.  Contact the veteran and ask him to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details  
(names, approximate dates, places, unit 
assignments, etc.).  In particular, the 
Board is interested in further details 
concerning:

(a)	the rape of a fellow service 
member (Private Dennis);
(b)	being attacked by fellow 
service members while in basic 
training.;
(c)	being attacked by fellow 
service member on first day in 
Germany (Evans);
(d)	fight with Private Dennis
(e)	being attacked by a fellow 
service member (something over 
his spouse)
(f)	recovery of a tank, which had 
been shot and smelled of burnt 
flesh;
(g)	the overdose death of his 
friend and fellow service member; 
(h)	attempt to kill Private Fegrino 
with 578 Recovery Vehicle; and
(i)	any other alleged stressor.

The RO should conduct follow-up inquiries 
as appropriate.  Associate all documents 
and information obtained with the claims 
file.  

4.  If, and only if, the veteran is able 
to provide sufficient details in response 
to the above request, review the claims 
file and prepare a summary of the claimed 
stressor(s) and his in-service activities 
(including unit(s) of assignment) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to provide any available 
documentation describing the activities 
of the unit(s) to which the veteran was 
assigned.  USASCRUR should be asked to 
identify the agency or department that 
could provide any information it cannot 
provide.  Follow-up inquiries should be 
conducted accordingly.  Associate all 
documents with the claims file.  

5.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors it has determined are 
established by the record.  In reaching 
this determination, address any 
credibility questions raised by the 
record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded an 
examination by a VA psychiatrist to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND should be made 
available to the examiner prior to the 
examination.
 
7.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD and 
gastroesophageal reflux disease.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


